SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayers’ ID (CNPJ) 33.042.730/0001-04 Companies Registry (NIRE) 33.3.001.159 5 NOTICE TO SHAREHOLDERS PAYMENT OF DIVIDENDS AND INTEREST ON EQUITY As a complement to the Notice to Shareholders released on April 29, 2011 about the payment of Interest on Equity at the amount of R$356,800,000.00 and dividends at the amount of R$1,500,000,000.00, we inform Shareholders that the Company has decided to anticipate the payment of dividends to May 6, 2011. The date of payment of Interest on Equity remains unchanged, on May 9, 2011. São Paulo, May 5, 2011. Paulo Penido Pinto Marques Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 5, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
